DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ham et al., US 2019/0074513.Regarding claim 1, Ham et al., teaches a positive electrode active material for a non-aqueous electrolyte secondary battery (abstract), comprising: a lithium-transition metal composite oxide (abstract) containing nickel (Ni) (0010) in an amount of greater than or equal to 80 mol % with respect to a total number of moles of metal elements (0042) other than lithium (Li), wherein boron (B) is present at least on a particle surface of the lithium-transition metal composite oxide (0077; 0121; 0137), wherein the lithium-transition metal composite oxide includes first particles having a larger particle size (abstract) than a volume-based 70% particle size (D70) and second particles having a smaller particle size (abstract) than a volume-based 30% particle size (D30) a coverage ratio of B on surfaces of the second particles is larger than a coverage ratio of B on surfaces of the first particles by 5% or greater (0035-0037).Regarding claim 2, Ham et al., teaches wherein the lithium-transition metal composite oxide is a composite oxide (abstract; 0010; 0013; ) represented by a general formula Li.sub.aNi.sub.bCo.sub.cMn.sub.dMe.sub.eB.sub.fO.sub.g (in the formula, 0.8.ltoreq.a.ltoreq.1.2, b.gtoreq.0.80, c.ltoreq.0.10, 0.03.ltoreq.d.ltoreq.0.12, 0.ltoreq.e.ltoreq.0.05, 0.001.ltoreq.f.ltoreq.0.020, 1.ltoreq.g.ltoreq.2, b+c+d+e+f=1, and Me is at least one metal element selected from elements of groups 4 to 6) (0058-0067).Regarding claim 3, Ham et al., teaches wherein B is present on the surfaces of the first particle and the second particle in a form of a boron compound containing Li and B (0121).Regarding claim 4, Ham et al., teaches wherein the coverage ratio of B on the surfaces of the second particles is 80%.about.98% (0035-0037).Regarding claim 5, Ham et al., teaches wherein the coverage ratio of B on the surfaces of the first particle is 50%.about.80% (0035-0037).Regarding claim 7, Ham et al., teaches a non-aqueous electrolyte secondary battery (0007; 0012; 0034) comprising: a positive electrode (0012; 0034) having the positive electrode active material according to claim 1; a negative electrode (0012); and a non-aqueous electrolyte (0012; 0053; 0123).
Thus, the claims are anticipated.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ham et al., US 2019/0074513.
Regarding claim 6, although Ham et al., does not recite  wherein a molar fraction of B with respect to a total number of moles of metal elements other than Li in the second particle is larger than a molar fraction of boron with respect to a total number of moles of metal elements other than Li in the first particle, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727